Citation Nr: 0410743	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a right elbow disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 1968 
to September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The veteran 
testified at a Travel Board hearing before the undersigned in 
August 2003; a transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United States 
Court of Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  It is significant 
to note that the VCAA revised VA duties to assist and notify, but 
that the enhanced duty to assist provisions do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. § 
5103A(f).  

In Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 38 
U.S.C. § 7104(a).  The Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) because, in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
remanding the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without obtaining the appellant's 
waiver.  
During the August 2003 Travel Board hearing, the veteran was 
advised that, in order to substantiate his claim, he would need to 
submit medical evidence that his right elbow disorder was 
aggravated by service, and that as he indicated he would be 
submitting such evidence, the claim would be held in abeyance 
pending receipt of the evidence.  Medical records, consisting of a 
private medical evaluation of the veteran's right elbow, were 
received by VA in September 2003.  This evidence has not been 
considered by the RO, and the appellant has not waived initial AOJ 
consideration of this evidence.  

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO must ensure that all VCAA notice requirements are met, 
in accordance with the statutory provisions, implementing 
regulations, and all interpretative authority, including precedent 
Court decision guidelines.  In particular, the RO should ensure 
that the veteran is advised of what he needs to establish 
entitlement to the benefit sought, the controlling law and 
regulations, what the evidence shows, and of his and VA's 
respective responsibilities in claims development.  

2.  The RO should then re-adjudicate the claim in light of the new 
evidence added to the record.  If the benefit sought remains 
denied, the RO should issue an appropriate Supplemental Statement 
of the Case providing the veteran detailed information as to why 
the additional medical evidence was insufficient to reopen the 
claim, and notifying him specifically of what type of medical 
evidence would substantiate the claim.  The veteran and his 
representative should be given the opportunity to respond.  The 
case should then be returned to the Board for further appellate 
review, if otherwise in order.  
The purposes of this remand are to provide adequate notice, 
satisfy other due process requirements, and compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant unless he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

